Citation Nr: 1505230	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to July 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from  a July 2011 rating decision in which the RO continued the 50 percent rating for PTSD.  In October 2011, the Veteran filed  a written statement regarding his PTSD, which the RO accepted as an notice of disagreement (NOD) with the July 2011 rating decision.  In June 2012, the RO issued a statement of the case (SOC) addressing entitlement to a rating higher than 50 percent.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), thereby perfecting an appeal as to the matter of entitlement to a disability rating in excess of 50 percent for PTSD.  

In November 2014, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 8 C.F.R. §§ 20.800, 20.1304 (2014).

Unfortunately, a written transcript of the hearing was unable to be produced due to audio malfunctions in the Digital Audio Recording System.  In December 2014, the Board sent the Veteran a letter advising him that he was entitled to a new Board hearing.  The letter requested that the Veteran indicate whether he desired a new hearing within 30 days of the date of the letter and, if not, the Board would assume he did not want a new hearing and proceed accordingly.  To date, the Veteran has not responded to the Board's December 2014 letter.  Accordingly, the Board will proceed to adjudicate his appeal  

As regards the matter of representation, the Board notes that, in July 2012, the Veteran indicated that he wished to be represented by Colin Kemmerly, an attorney associated with the law firm of Goldberg and Clausen, P.C.  See July 2012 VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative.  In October 2014, the Veteran changed his representative to Ashley Brooke Thomas, another attorney associated with Goldberg and Clausen, P.C.  See October 2014 VA Form 21-22a.  Attorney Thomas is accredited to represent Veterans before VA, and the Board recognizes the change in representation.

This appeal is being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

For reasons explained below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

In addition to PTSD, the Veteran has been diagnosed with  major depressive disorder.  Notably, the physicians who conducted the VA examinations in April 2009, July 2011, and May 2012 stated that the Veteran did not report enough symptoms to support a PTSD diagnosis, but each physician continued the PTSD diagnosis based on history and because his VA physicians have continued to assign him a diagnosis of and treat him for PTSD.  See VA examination reports.  Accordingly, the RO resolved reasonable doubt in the Veteran's favor, and granted service connection for PTSD.  See November 2009 rating decision.  

Pertinent to current claim for increase, t, the Board notes that each VA examiner has stated that major depressive disorder is the Veteran's primary problem and appears to account for the majority of his symptoms.  The May 2012 VA examiner stated that it is possible to differentiate the occupational and social impairment caused by each mental disorder, noting that PTSD accounts for impairment due to mild or transient symptoms which decrease efficiency only during periods of significant stress.  

During the November 2014 Board hearing, the Veteran submitted additional evidence, which his attorney argued suggested a worsening of his PTSD since the last VA examination.  A Mental Residual Functional Capacity Questionnaire, dated in October 2014, includes a statement that the Veteran has marked difficulty maintaining social functioning, with constant deficiencies in concentration, marked limitations in his ability to understand, carry out, and remember instructions, marked limitations in performing simple tasks, and moderate limitations in responding appropriately to supervision.  Notably, however, the medical professional who completed the questionnaire did not identify the psychiatric disability to which the identified  symptoms are attributable.  

The Board nonetheless finds that the October 2014 record, considered in light of the Veteran's and his attorneys assertions, suggests a possible worsening of  the Veteran's PTSD since the last VA examination.  At a minimum, the October 2014 questionnaire triggers the need for clarification regarding whether the identified symptoms are attributable to his service-connected PTSD, nonervice-connected major depressive disorder, or a combination of both.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition).  

Under these circumstances, the Board finds that  the Veteran should be afforded a new VA mental disorders examination to obtain further information needed for evaluation of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the AOJ  should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from November 2004 to December 2013; however, there are likely additional, relevant VA treatment records dated since December 2013 that have not been associated with the evidentiary record.  In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA treatment records dated since December 2013,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ( (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (prior to adjudicating the claim for a rating in excess of 50 percent for PTSD.  

In adjudicating the claim on appeal, the AOJ should address whether  "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.  See Hart v. Mansfield, 21 Vet. 505, 509-10 (2007).  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication-to include, for the sake of efficiency, evidence submitted in conjunction with the Board hearing, notwithstanding the waiver of initial RO consideration of the evidence. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran,  dated since m December 2013..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating for PTSD that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the evidentiary record.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of  his PTSD, by an appropriate medical professional, at a VA medical facility. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify and completely describe the extent, frequency, and severity of all current psychiatric symptomatology, to include an assessment of the the impact of such on the Veteran's occupational and social functioning.  In doing so, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning score that represents the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.

The examiner should expressly indicate whether it is medically possible to distinguish the symptomatology attributable to service-connected PTSD from that attributable to nonservice-connected major depression.  If it is not medically possible to do so, the examiner should clearly so state.  

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's PTSD since May 2010 (one year prior to the May 2011 claim for increase); and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination- sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability (pursuant to Hart, cited above), is warranted.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




